Title: To Thomas Jefferson from James Monroe, 8 April 1800
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Richmond April 8. 1800.

I have yours of the 26. March. I enclose you a letter for Mr. Irvine, wh. as you know the part of the case wh. is agnst me, I leave open that you may see my explanation. I will thank you to have it conveyed to him.
Whether it is proper for you to withdraw yr.slf from the attention of the friends of free govt. at the present moment, is an important  question wh. ought not to be decided but on mature deliberation. It is certainly one in wh. personal considerations ought not to rule. There can be no doubt it is a practice wh. ought to be banished from America, because it tends to raise a govt. of influence at the expence of principle; to elevate individuals by depressing and degrading the Mass of the people. but as this weakness, (a benevolent one it is), of the people, has been practic’d on to their injury, and is likely to be so on the present occasion, is it safe to leave that engine in the hands of the enemies of free govt., without counteracting it, by availing ourselves of like means in defense of free govt. & in support of the rights of the people. The point ought to be examined on this ground by the republicans now in Phila. & the arrangment to follow accordingly. If it is proper to give a date, perhaps it ought to be general; tho’ the latter idea can also best be decided in Phila. In this state it may be carried to any desirable extent. I can meet you and will if it is approved with 100. horse on the frontier of the state, and conduct you here or home, or if military parade is declined and civil preferr’d a like attention might be shewn by me & such of the council as wod. unite. Perhaps a military parade with me at its head might set a bad precedent & lead to bad consequences hereafter, it being but a step to other things, especially when foreign powers are so disposed to interfere in our elections. Perhaps a prominent attitude by Virga. of either kind, might be particularly improper, as it might revive prejudices and strengthen the opposing party in the other states. Or perhaps this objection applies only to my acting in it personally. In revolving this matter over, it shod. chiefly be examined what effect the activity of this State or certain characters in wod. be likely to have on the other States, for nothing of the kind is necessary here. The business goes on as it ought to do here. A total dispair seems to have seized the adversary. It is therefore that I am less competent to decide than those in Phila., who are possessed of all the data in respect to other States on wh. a decision ought to be founded. It were proper that either Mason or Nicholas give me early and correct information of what is deemed adviseable, for a reason that is obvious.  I had intended to send the letter to Mr. Irvine with this, but you will receive that probably by another conveyance. Be so kind as direct it—
